Citation Nr: 0412968	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-25 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed on an aggravated basis.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a bowel disorder.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1969 to August 
1971, including foreign service in Europe, with unidentified 
inactive duty in the U. S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO denied entitlement to service 
connection for a low back disorder, hemorrhoids, tinnitus, a 
bowel disorder, a right shoulder disorder, and hypertension.

In June 2003 the RO granted entitlement to service connection 
for tinnitus with assignment of a 10 percent evaluation 
effective June 13, 1998, date of claim.

While the August 2003 statement of the case shows that the RO 
addressed the remaining issues previously denied and 
certified for appellate review, the veteran limited his 
substantive appeal to the denials of service connection for 
low back and bowel disorders, and hemorrhoids.  Accordingly, 
the Board has construed the issues for appellate review as 
limited to those reported on the title page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The present case on appeal, VCAA notice was not issued until 
April 2003, and the content of that notice is both confusing 
and inadequate so as to meet CAVC scrutiny.  The April 2003 
VCAA notice letter is confusing with regard to whether or not 
the RO felt that the veteran had successfully initiated an 
appeal of a December 1998 RO rating decision-a determination 
that the Board answers favorably.  Most importantly, the 
April 2003 VCAA notice misleads the veteran as to the sort of 
evidence necessary to successfully support his claims on 
appeal within the meaning of Quartuccio, supra.  

Specifically, the notice merely advised the veteran to 
submit, "evidence showing that [the claimed disorders] 
existed from military service to the present time."  Soon 
thereafter, the veteran submitted such evidence.  However, 
the VCAA notice mislead the veteran in failing to properly 
advise him of the need to identify and/or submit medical 
evidence of a medical nexus between his claimed post-service 
disorders at issue and his prior military service, an 
incident in service, or to service-connected disability.  The 
April 2003 VCAA notice failure cannot be cured at the Board, 
and a Remand is, regrettably, necessary to assure compliance 
with VCAA, as interpreted by CAVC.  

Additional medical development is needed as well.  The 
veteran asserts the aggravation of a preexisting low back 
disorder during active duty.  His active service discharge 
document indicates that he had inactive duty in the U.S. Army 
Reserves, possibly both before his entry into active duty in 
September 1969 and after his separation from active duty in 
August 1971.  



Given the veteran's claims, as well as his assertion of the 
aggravation of a pre-existing low back disorder in service, a 
request should be made to obtain copies of service medical 
records for all periods of inactive Army Reserve duty.  It is 
noted that these records would add light as to a history of 
low back injuries in 1967 and 1968 shown in the veteran's 
existing service medical records for active duty. 

Other identified medical records have not been obtained.  The 
CAVC has long held that VA's duty to assist veterans in 
developing facts pertinent to claims, as mandated by 38 
U.S.C.A. § 5107, includes obtaining pertinent medical 
records, even if not requested to do so by the veteran, when 
the VA is placed on notice that such records exist.  Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

In the case on appeal, while various sources of pertinent 
private treatment records have been identified, records from 
these private treating physicians have not been requested or 
obtained for use in the appeal.  Service medical records show 
a history of treatment for a 1967 motor vehicle accident and 
low back injury from "Dr. Bently," with additional 
treatment for a work-related back injury in July 1968 from an 
unidentified physician in "Hastings" or "Holdrege," 
Nebraska.  

An attempt should be made to obtain additional information 
from the veteran regarding this treatment, with attempts to 
obtain copies of any available medical records for use in the 
appeal.  The salient point is that the RO made no attempt to 
obtain any such information or records.  

Finally, the Board notes that the veteran has not been 
afforded the benefit of VA examinations with competent 
medical opinions addressing the etiology of claimed disorders 
on appeal.  Such is required by the VCAA of 2000.

38 C.F.R. § 4.1 (2003) provides "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claims-primarily 
competent medical nexus evidence, and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a low back injury or 
disorder, hemorrhoids or a bowel 
disorder, from 1967 to the present, 
including records from "Dr. Bently," 
and records regarding a motor vehicle 
accident in 1967, any records from other 
physicians in "Hastings" or 
"Holdrege," Nebraska, and records 
regarding a work-related back injury in 
July 1968.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  


5.  The VBA AMC should again contact the 
NPRC and request and obtain copies of the 
veteran's service medical records for all 
periods of inactive duty in the U.S. Army 
Reserves, prior to September 1969, if 
any, and from August 1971 to September 
1975.  In doing so, the RO should request 
the NPRC to clarify any additional 
necessary development in this regard.  
Copies of the VBA AMC's written 
request(s), and the NPRC's response(s), 
must be maintained in the claims file.

6.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon and a VA special 
gastrointestinal examination by a 
specialist in gastrointestinal disorders 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any low back or bowel disorders and 
hemorrhoids found on examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that proper examiner address 
the following medical issues:

Is it at least as likely as not that any 
low back disorder, bowel disorder, and/or 
hemorrhoids found on examination is/are 
related to service on any basis, or if 
preexisting service, was were aggravated 
thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder to include on the basis of 
aggravation, hemorrhoids, and a bowel 
disorder.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


